      Case 1:19-cv-10907-JGK Document 39 Filed 03/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
REUBEN AVENT,

                     Plaintiff,                 19-cv-10907 (JGK)

          - against -                           ORDER

PROGRESSIVE CASUALTY INSURANCE
COMPANY; STEVEN JONES; DANIELLE
BARROR; UNKNOWN COMPANY
REPRESENTATIVES,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff filed a motion pursuant to Rule 60 of the

Federal Rules of Civil Procedure, requesting that the Court

vacate its Order dated March 1, 2021, dismissing the case for

the plaintiff’s failure to file an amended complaint pursuant to

the Court’s instruction in the Order dated January 19, 2021. The

plaintiff states that he submitted a request for an extension of

time to file an amended complaint on February 14, 2021, which

was not received by the Court.

     The motion is granted and the plaintiff shall file an

amended complaint by April 16, 2021. If the plaintiff does not

file an amended company by that date, the case will be dismissed

with prejudice.

     The Clerk is directed to vacate the Court’s Order dated

March 1, 2021, docket no. 35, and the Clerk’s judgment, docket

no. 36, and reopen this case.
         Case 1:19-cv-10907-JGK Document 39 Filed 03/05/21 Page 2 of 2



     The Clerk is directed to close docket nos. 37 and 38.

     The Clerk is directed to mail a copy of this order to the

pro se plaintiff.

SO ORDERED.

Dated:       New York, New York
             March 5, 2021                ______/s/ John G. Koeltl_______
                                                 John G. Koeltl
                                           United States District Judge




                                      2
